Citation Nr: 0919142	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  08-10 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability to include degenerative disc disease of the lumbar 
spine and lumbar stenosis.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).

The Veteran served on active duty from June 1950 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  

A March 2009 video conference hearing before the undersigned 
Board member has been associated with the claims file.

The Board notes that, in January 2009, the Veteran withdrew 
his appeals for entitlement to service connection for a skin 
condition and an increased rating prostate cancer with 
erectile dysfunction, evaluated as 20 percent disabling.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202 
(2008).  Withdrawal may be made by the appellant or by his or 
her authorized representative.  38 C.F.R. § 20.204 (2008).  
In this case, the Veteran has withdrawn this appeal of these 
claims and, hence these issues are not before the Board for 
adjudication at this time.


FINDING OF FACT

The competent and credible medical evidence of record 
establishes a causal link between the Veteran's service and 
his current degenerative disc disease, scoliosis and stenosis 
of the lumbar spine.




CONCLUSION OF LAW

Degenerative disc disease, scoliosis and stenosis of the 
lumbar spine were incurred in active military service.  38 
U.S.C.A. §§ 1101, 1110, 1111, 1153, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disorder 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in the line of duty, in the 
active military, naval or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service.  38 
C.F.R. §§ 3.303, 3.304. 

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disorder, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disorder and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service. 38 U.S.C.A. §§ 1111.  Thus, veterans are presumed to 
have entered service in sound condition as to their health.  
This presumption attaches only where there has been an 
induction examination in which the later complained-of 
disability was not detected.  See Bagby v. Derwinski, 1 Vet. 
App. 225, 227 (1991).  The regulation provides expressly that 
the term "noted" denotes "[o]nly such conditions as are 
recorded in examination reports," and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  38 C.F.R. § 3.304(b). 

Previously, the provisions of 38 C.F.R. § 3.304(b) only 
required a finding that clear and unmistakable evidence 
showed that a injury or disease existed prior to service in 
order to rebut the presumption of soundness.  However, the 
provisions of 38 C.F.R. § 3.304(b) were invalidated as being 
inconsistent with 38 U.S.C.A. § 1111.  See 38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b); see also Cotant v. Principi, 17 
Vet. App. 116 (2003), Jordan v. Principi, 17 Vet. App. 261 
(2003), Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), 
VAOPGCPREC 3-2003 (July 16, 2003).  In order to rebut the 
presumption of soundness at service entry, there must be 
clear and unmistakable evidence showing that the disorder 
preexisted service and there must be clear and unmistakable 
evidence that the disorder was not aggravated by service.  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
VAOPGCPREC 3-2003 (July 16, 2003).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Although VA's General Counsel has determined that the 
definition of "aggravation" used in 38 U.S.C.A. § 1153 and 38 
C.F.R. § 3.306 does not apply in determining whether the 
presumption of soundness has been rebutted, the statute and 
regulation do not otherwise provide any definition of 
"aggravation" to be applied in making that determination. The 
word "aggravate" is defined as "to make worse." Webster's II 
New College Dictionary (1999).  After determining whether 
there is clear and unmistakable evidence that the disorder in 
question pre-existed service, the Board will consider whether 
the claimed disability was "made worse" by his military 
service.

In this case, the Veteran contends that his current back 
problems are related to service and that he first experienced 
back problems while in service.  At a March 2009 Board 
hearing, the Veteran testified that his military occupation 
as an aircraft fire fighter required him to perform 
physically demanding training which included lifting a 185 lb 
training dummy and carry it on one shoulder while climbing a 
ladder.  He stated that the unit to which he was assigned 
also fought aircraft fires which was strenuous work.  He 
stated that since his unit was a rescue team, a medic was 
part of the team and that he often sought treatment from the 
medic for back pain; he reportedly was treated with Darvocet.  
The Veteran testified that his service treatment records did 
not contain more entries pertaining to his back essentially 
because the medic did not document such treatment.  The 
Veteran also reported that he was seen by his family 
physician for low back pain after service, and from 
chiropractors, but such records were unavailable.  Finally, 
the Veteran stated that his post-service employment as a law 
enforcement investigator was not a job that placed too many 
physical demands on his back.

A review of the evidence of record shows the Veteran was 
treated for back pain in service.  Specifically, in March 
1954, he was treated for low back pain and the examiner noted 
"obvious scoliosis."  A July 1965 service treatment record 
showed treatment for low back pain with muscle spasms and 
tenderness assessed as a probable back strain.  Service 
entrance and discharge examinations were negative with regard 
to any back disorder, problems, or pain.

Post-service treatment records indicate the Veteran underwent 
two surgeries for spinal stenosis.  The first surgery 
occurred in 2001 and the second in 2007.  Private and VA 
treatment records from 1998 show multiple treatments for 
chronic back pain as well as advanced degenerative disc 
disease, spinal stenosis, arthritis, and disc bulge.  

In a letter dated in May 2007, G.K.W., D.O., stated that he 
had reviewed the Veteran's military records dating from March 
9, 1954 through September 10, 1965; he noted that there was 
mention of back problems on two different occasions, the 
first one being March 9, 1954 which noted obvious scoliosis 
with convexity to the left.  In July 1965, the impression was 
probable back strain, questionable etiology.  He concluded 
that such records demonstrated that the Veteran had back 
problems dating clear back to 1954.  

In a May 2007 letter, the Veteran's long-time physician, Dr. 
R.F.C., stated that the Veteran started having back problems 
while in service and that he was treated for scoliosis and 
low back problems while serving on active duty.  The 
physician reviewed military medical care progress notes from 
1954 to 1965 to make this determination.  In addition to the 
entries dated in 1954 and 1965 as summarized above, Dr. C. 
noted that the Veteran's service medical records dated in 
1963 also showed that the Veteran was seen for left sided 
pain and was evaluated and treated with a heel lift which he 
wore to help decrease some of the pain in his left lower 
extremity and low back area.  Dr. C. stated that the three 
documents that he reviewed demonstrated that the Veteran had 
initial complaints of back pain as well as the observation 
that he had scoliosis and unequal leg length which contribute 
to back pain and obviously led to the Veteran's complaints of 
back pain when he was in the military.  He stated further the 
one could also see active attempts at treating the symptoms 
which were identified in the records.  As such, he concluded 
that the Veteran was treated for low back problems while in 
the military.

In a January 2008 letter, Dr. R.F.C. stated that the Veteran 
initially entered service with scoliosis and that the type of 
work he did in service aggravated his spinal conditions.  He 
reported that the Veteran had by history significant 
scoliosis and spinal stenosis when he entered military 
service as well as a shorter leg which he identified in the 
military.  Dr. C. stated that the aggravation of the 
Veteran's scoliosis in service caused progressive 
degeneration in the back which has led to the Veteran's 
current back problems which the record indicates includes 
disc degeneration and spinal stenosis of the lumbar spine.

According to Dr. R.F.C.'s opinion, the Veteran was not in 
sound condition upon service entrance.  In order to rebut the 
presumption of soundness, there must be clear and 
unmistakable evidence of 1) a preexisting condition that 2) 
was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 
2003).  Here, Dr. R.F.C.'s opinion constitutes clear and 
unmistakable evidence that the Veteran was not in sound 
condition at service entrance and that his scoliosis pre-
existed service.  However, the competent medical evidence of 
record does not show that the Veteran's scoliosis was not 
aggravated by service.  By contrast, the medical opinion 
provided by Dr. R.F.C. indicates that the scoliosis was 
aggravated by service.  The physician stated that not only 
that the Veteran had scoliosis upon service entrance, but 
that his scoliosis was further aggravated by his service 
duties and caused his current back problems.  Therefore, 
there is no clear and unmistakable evidence to rebut the 
presumption of soundness in this case.  Thus the presumption 
of soundness has not been rebutted.  Therefore, the must find 
that the scoliosis which was first identified in service in 
1954 was incurred in service.  Further, the Veteran has 
submitted competent and credible testimony that his back pain 
had its onset in service and continued thereafter, and the 
record contains credible medical evidence indicating that the 
Veteran's current back problems which include degenerative 
disc disease and stenosis are related to the scoliosis that 
was aggravated in service.  As such, and with resolution of 
any reasonable doubt in the Veteran's favor, the Board finds 
that service connection is in order in this case.


ORDER

Service connection for degenerative disc disease, scoliosis 
and stenosis of the lumbar spine is granted.


____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


